Citation Nr: 1223363	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-43 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach disorder, claimed as a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and E. W.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in August 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In December 2011, the Board remanded the claim for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a stomach disorder.

The Veteran was provided with a VA examination in March 2012 in compliance with the December 2011 Board remand.  After examining the Veteran, the VA examiner stated that to date, the Veteran had only been diagnosed with GERD.  The examiner stated that there was no documentation to support a diagnosis of a hernia or any other stomach conditions that would be related to the Veteran's military service.  Additionally, the examiner stated that even the Veteran's GERD was less likely than not related to his military service as it was not a condition he was treated for while on active duty or within a year following discharge from active duty, yet many years later.  Furthermore, the examiner stated that any newly discovered "stomach conditions or hernia" on the requested CT scan that was scheduled would still more likely than not be of post-service onset as there was no history of any conditions documented or treated while on active duty or within one year following discharge.

Although the requested etiological opinion was provided, the examiner based her opinion on the fact that there was no treatment or diagnosis of a stomach condition in the Veteran's service treatment records, and did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms or his continuity of symptomatolgy since.  The Board notes that an examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Even more so, in the December 2011 decision, the Board determined that the Veteran participated in combat with the enemy during World War II, particularly when he was in Cairo, Egypt.  As a result, the Board made a finding of fact that the evidence establishes that the Veteran was hospitalized for some type of stomach problems during military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, any future examiner must assume that such is the case for purposes of this claim.

Additionally, the March 2012 examiner failed to discuss treatment records dating back to March 1971 that note a diagnosis of a peptic ulcer.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, a new VA examination is necessary to determine whether the Veteran's current stomach condition was incurred in, or is otherwise related to, the Veteran's time in service.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any current stomach condition.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose any stomach condition found to be present.

Additionally, the examiner should state whether it is at least as likely as not that any current stomach condition, including GERD, peptic ulcer, and gastritis, had its clinical onset in service or is related to any in-service disease, event, or injury.

In offering any opinion, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records, VA outpatient treatment records (March 1971, March 2004, and July 2004), private treatment records, the March 2012 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  Moreover, the examiner should take as fact that the Veteran was hospitalized for some type of stomach problems during military service as a result of combat.

The Board notes that an examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of in-service corroborating medical records.  See Dalton v. Nicholson.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

